The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 9-15, 17 and 19-20 are presented for examination. 
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on November 16, 2021 has been entered.
Claims 1-7, 9-15, 17 and 19-20 remain pending. Claims 8, 16 and 18 are cancelled. Claims 1, 14-15, 17 and 20 are amended. 
Applicant’s arguments, filed November 16, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of (i) uveitis as the single disclosed species of ocular condition, and (ii) dexamethasone as the single disclosed species of steroid, as stated in the reply filed April 27, 2020, which is still in effect over the claims. 
	Accordingly, claim 11 remains withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	Instant claims 1-7, 9-10, 12-15, 17 and 19-20 (claims 8, 16 and 18 now being cancelled) remain directed to the elected subject matter and such claims are herein acted on the merits infra.



Status of Rejections Set Forth in the May 17, 2021 Final Office Action
	In reply to the rejection of claims 1-10 and 12-20 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.2-9 of the previous Office Action dated May 17, 2021, Applicant now (i) amends claim 1 to recite “administering a threshold dose of from 0.1 mg to 30 mg of a steroid to an eye of the subject in an amount sufficient to achieve a therapeutic effect for the ocular condition in a therapeutically effective regimen for the ocular condition that prevents more than a transient increase in an intraocular pressure (IOP) increase of greater than or equal to 2 mmHg above a pre-dose level”; (ii) amends claims 14-15 to clarify that the average IOP of the therapeutically effective regimen is relative to the “pre-dose level”; (iii) cancels claim 16; (iv) amends claim 17 to define the non-steroidal active agent as any one of the recited functional categories; and (v) amends claim 20 to clarify that the “alternative dosing regimen” is one that is “different from the therapeutically effective regimen”. Accordingly, the rejections are now hereby withdrawn. 
	In reply to the rejection of claims 1-10 and 12-20 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.9-10 of the previous Office Action dated May 17, 2021, Applicant now amends claim 1 to recite that (i) the “threshold dose” of the steroid is “from 0.1 mg to 30 mg”, (ii) the “therapeutic effect” and the “therapeutically effective regimen” are, specifically, “for the ocular condition”, and (iii) the “therapeutically effective regimen includes a dosing frequency of from once about every 2 days to once about every 4 weeks”, in place of the previously recited (and now deleted) limitation “an adequate recovery period”. Accordingly, the rejections are now hereby withdrawn. 
In reply to the rejection of claim 16 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.11 of the previous Office Action dated May 17, 2021, Applicant now cancels claim 16. Accordingly, the rejection is now hereby withdrawn. 
In reply to the rejection of claims 1-3, 5, 8-9, 12-15, 17 and 20 under 35 U.S.C. §102(a)(1) as being anticipated by Pelegrin et al. (“Long-Term Evaluation of Dexamethasone Intravitreal Implant on Vitrectomized and Non-Vitrectomized Eyes with Macular Edema Secondary to Non-Infectious Uveitis”, Eye, 2015; 29:943-950), as set forth at p.12-14 of the previous Office Action dated May 17, 2021, Applicant now amends claim 1 to recite that “the therapeutically effective regimen” of steroid “prevents more than a transient increase” in IOP of > 2 mmHg above a pre-dose level prior to commencement of the therapeutically effective regimen, and further recites “wherein the transient increase in IOP above a level of greater than 2 mmHg above the pre-dose level returns to a level of less than or equal to 2 mmHg above the pre-dose level within 90 minutes of administering the threshold dose”. Accordingly, the rejection is now hereby withdrawn. 
In reply to the rejection of claims 1-3, 5-7, 9-10, 15 and 17-19 under 35 U.S.C. §102(a)(1) as being anticipated by Miller et al. (“Passive and Oxymetazoline-Enhanced Delivery with a Lens Device: Pharmacokinetics and Efficacy Studies with Rabbits”, Journal of Ocular Pharmacology and Therapeutics, 2008; 24(4):385-291), as set forth at p.14-17 of the previous Office Action dated May 17, 2021, Applicant now amends claim 1 to limit the “threshold dose” of steroid to “from 0.1 mg to 30 mg” and further requires “a dosing frequency of from once about every 2 days to once about every 4 weeks”. Accordingly, the rejection is now hereby withdrawn.
Consistent with the withdrawal of the rejection under 35 U.S.C. §102(a)(1) over Miller et al. above, the rejection of claim 4 under 35 U.S.C. §103 as being unpatentable over Miller et al. (“Passive and Oxymetazoline-Enhanced Delivery with a Lens Device: Pharmacokinetics and Efficacy Studies with Rabbits”, Journal of Ocular Pharmacology and Therapeutics, 2008; 24(4):385-291) in view of Jaffe et al. (U.S. Patent No. 9,149,525 B2; 2015), as set forth at p.17-19 of the previous Office Action dated May 17, 2021, is also hereby withdrawn in view of the amendments noted above with regard to base claim 1.
The provisional rejection of claims 1-5, 7-10, 15 and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 27-36 of U.S. Patent Application No. 16/155,641 in view of Miller et al. (“Passive and Oxymetazoline-Enhanced Delivery with a Lens Device: Pharmacokinetics and Efficacy Studies with Rabbits”, Journal of Ocular Pharmacology and Therapeutics, 2008; 24(4):385-391) is withdrawn in view of the abandonment of the ‘641 application. 
Upon further reconsideration of the claimed subject matter as newly presented, however, new grounds for rejection are necessitated and are set forth infra.


Objection to the Claims (New Grounds of Objection)
	Claim 1 is objected to for reciting the phrase “prevents more than a transient increase in an intraocular pressure (IOP) increase”, which is grammatically awkward. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-7, 9-10, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitation in which the claimed therapeutically effective regimen “prevents more than a transient increase in [an] intraocular pressure (IOP) [increase] of greater than or equal to 2 mmHg above a pre-dose level”, and “wherein the transient increase in IOP above a level of greater than 2 mmHg above the pre-dose level returns to a level of less than or equal to 2 mmHg above the pre-dose level within 90 minutes of administering the threshold dose” [of 0.1 mg to 30 mg of a steroid] (claim 1). 
At p.5 of the Reply filed November 16, 2021, Applicant states that “[c]laims 1, 14, 15, 17, and 20 have been amended” and that “[n]o new matter has been entered in these amendments to the claims”.
A full and complete consideration of the as-filed specification was undertaken, and identified relevant disclosure at p.25, l.27-28 (“[i]n one example, the therapeutically effective regimen provides an average IOP of less than or equal to 2 mmHg above the baseline level”) and p.26, l.3-5 (“[i]n one example, a transient increase in IOP above the baseline level returns to a level less than or equal to 2 mmHg above the baseline level within 90 minutes of administering”). 
The specification and claims as originally filed fail to provide adequate written support for Applicant’s newly recited limitation in which “the therapeutically effective regimen” of 0.1-30 mg steroid “prevents more than a transient increase” in IOP of > 2 mmHg above a pre-dose level (claim 1). At best, the as-filed specification describes a “therapeutically effective regimen” that “provides an average IOP of less than or equal to 2 mmHg above the baseline level” (i.e., the “pre-dose” level as claimed). The effect of the regimen to provide “an average IOP of less than or equal to 2 mmHg” above the pre-dose level does not equate to “preventing” an increase in IOP that is > 2 mmHg above the pre-dose level. The “average IOP” is reasonably interpreted to be the mean IOP value (the central value of a data set) – this does not imply, however, that all the IOP values that comprise the data set are less than or equal to the recited value of 2 mmHg1. To illustrate, a subject with a pre-dose IOP of 20 mmHg is administered steroid in the manner claimed and exhibits IOP values of 20 mmHg and 24 mmHg following administration, such that the average IOP is 22 mmHg, which is 2 mmHg higher than a pre-dose IOP of 20 mmHg. This meets the scenario consistent with Applicant’s disclosure at p.25, l.27-28 of the as-filed specification. This is not the same, however, as “preventing” an increase of > 2 mmHg above a pre-dose level as instantly claimed, because the IOP value of 24 mmHg exceeds the 2 mmHg IOP increase allowed by claim 1. This concept, then, newly introduced into claim 1 constitutes a narrowing of the subject matter originally disclosed that does not find adequate written support in the as-filed specification. 
The specification and claims as originally filed also fail to provide adequate written support for Applicant’s newly recited limitation in which the “transient increase in IOP above a level of greater than 2 mmHg above the pre-dose level returns to a level of less than or equal to 2 mmHg above the pre-dose level within 90 minutes of administering the threshold dose [of 0.1-30 mg steroid]” (claim 1). At best, the as-filed specification describes the transient increase in IOP above “the baseline level” (in this case, the “pre-dose level” as claimed) to “return[s] to a level less than or equal to 2 mmHg above the baseline level within 90 minutes” of administering the threshold dose of steroid. There is no explicit, implicit, or inherent description that would adequately support the concept directed to a “transient increase in IOP” that is “above a level of greater than 2 mmHg” relative to the pre-dose level, which returns to within < 2 mmHg above the pre-dose IOP within 90 minutes of administering the threshold steroid dose. Applicant’s original disclosure and claims place no such limitation on this “transient increase” in IOP relative to the pre-dose level that would now support limiting such “transient increase” in IOP to be “above a level of greater than 2 mmHg” relative to the pre-dose level”. This concept, then, newly introduced into claim 1 constitutes a narrowing of the subject matter originally disclosed that does not find adequate written support in the as-filed specification. 
As claims 2-7, 9-10, 12-15, 17 and 19-20 propagate these concepts noted above with regard to claim 1, they must also be subject to rejection on the same grounds as applied thereto.
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement”. However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the newly added limitations in which the claimed therapeutically effective regimen “prevents more than a transient increase in [an] intraocular pressure (IOP) [increase] of greater than or equal to 2 mmHg above a pre-dose level”, and “wherein the transient increase in IOP above a level of greater than 2 mmHg above the pre-dose level returns to a level of less than or equal to 2 mmHg above the pre-dose level within 90 minutes of administering the threshold dose” [of 0.1 mg to 30 mg of a steroid] (claim 1). 
	Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph) 
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-7, 9-10, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant first recites that the “threshold dose of from 0.1 mg to 30 mg of a steroid” is administered “in a therapeutically effective regimen for the ocular condition that prevents more than a transient increase in an intraocular pressure (IOP) increase of greater than or equal to 2 mmHg above a pre-dose level”. This limitation directly conflicts with the later recitation of “wherein the transient increase in IOP above a level of greater than 2 mmHg above the pre-dose level returns to a level of less than or equal to 2 mmHg above the pre-dose level within 90 minutes of administering the threshold dose” because the prior limitation expressly “prevents” a transient IOP increase of > 2 mmHg above the pre-dose level. As a result, there can be no “transient increase in IOP above a level of greater than 2 mmHg above the pre-dose level” as recited in the “wherein” clause. The prior text of claim 1 specifically excludes the effect of increasing IOP > 2 mmHg above a pre-dose IOP following administration of the threshold dose of steroid (such that it would not be possible to then return an increase in IOP of > 2 mmHg above the pre-dose IOP to < 2 mmHg above the pre-dose IOP within 90 min of the threshold steroid dose). Accordingly, one of ordinary skill in the art cannot determine the objective boundaries of the claim and the specific effect and function of the recited “therapeutically effective regimen” by claim 1 as presented. As claims 2-7, 9-10, 12-15, 17 and 19-20 propagate this point of ambiguity in claim 1, they must also be rejected on the same grounds. Clarification is required. 
Also, the recited “therapeutically effective regimen” that “prevents more than a transient increase” in IOP of > 2 mmHg above a pre-dose IOP level is later defined in the claim as including “a dosing frequency of from once about every 2 days to once about every 4 weeks”. It is unclear, however, whether the “therapeutically effective regimen” that yields this effect of preventing an IOP increase of > 2 mmHg above a pre-dose IOP level is, specifically, administering the threshold steroid dose with the recited frequency only, or if other features of the “therapeutically effective regimen” are necessary to yield this specific effect (and, if so, then the claim is additionally indefinite for failing to clearly and specifically point out what other elements of the regimen are required to yield the recited effect on IOP). Clarification is required. 
Similar ambiguity exists also in claim 14, which depends from claim 1 and recites that “the therapeutically effective regimen provides an average IOP of less than or equal to 2 mmHg above the pre-dose level”. It is again unclear if this recited effect yields specifically from “a dosing frequency of [threshold dose] from once about every 2 days to once about every 4 weeks”, or if other features of the “therapeutically effective regimen” are necessary to yield this specific effect (and, if so, then the claim is additionally indefinite for failing to clearly and specifically point out what other elements of the regimen are required to yield the recited effect on IOP). Applicant is advised that substantially identical rationale as applied above to claim 14 also applies to the limitations of claim 15, which recites a specific effect that appears to yield from the recited “therapeutically effective regimen”. Clarification is required. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

3.	Claims 1-7, 9-10, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites an active step of “administering a threshold dose of from 0.1 mg to 30 mg of a steroid to an eye of the subject [with an ocular condition]”, but then goes on to recite “in an amount sufficient to achieve a therapeutic effect for the ocular condition”, which renders the claim indefinite because it is unclear if the “amount sufficient to achieve a therapeutic effect for the ocular condition” is the same as the threshold dose of 0.1-30 mg steroid, or some other amount within this range (in which case the claim is additionally indefinite for failing to clearly identify those amounts that meet the effect claimed). Also, if Applicant intends for the latter interpretation, then the claim is additionally indefinite for failing to clearly identify the “therapeutic effect for the ocular condition” for which the “amount” must be “sufficient”, as the method as claimed fails to recite any specific therapeutic objective of the method (Applicant’s method requires only “treating a subject with an ocular condition responsive to steroid therapy”, but does not recite a specific therapeutic effect of the treatment). Accordingly, one of ordinary skill in the art cannot determine the objective boundaries of the claim and the specific amount of the steroid that is to be administered to the eye of the subject by claim 1 as presented. As claims 2-7, 9-10, 12-15, 17 and 19-20 do not remedy these points of ambiguity in instant claim 1, they must also be rejected on the same grounds. Clarification is required. 
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the previously applied rejections as set forth in the final Office Action dated May 17, 2021 in view of the newly submitted claim amendments (Remarks, p.5-11). 
	The arguments have been fully and carefully considered in light of the newly submitted claim amendments filed November 16, 2021, and the previously applied rejections have been withdrawn as detailed above (see above, under the heading “Status of Rejections Set Forth in the May 17, 2021 Final Office Action”). Upon further reconsideration of the claimed subject matter as amended, however, new grounds for rejection are necessitated and are set forth above. 
	For these reasons, rejection of claims 1-7, 9-10, 12-15, 17 and 19-20 is proper. 

Conclusion
Rejection of claims 1-7, 9-10, 12-15, 17 and 19-20 is proper.
Claim 11 is withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
May 28, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is also consistent with the disclosure presented in the as-filed specification at p.11, l.28-p.12, l.8, which states that “[f]or example, in some cases, the therapeutically effective dosing regimen can provide an average IOP value of less than or equal to 2 mmHg above a baseline or pre-dose level …[i]t is noted that this does not necessarily mean that the IOP level never exceeds the specified levels during the therapeutically effective dosing regimen so long as the average IOP level during the regimen remains equal to or below the specified levels.”